 

+

Case 2:21-cv-01546-EEF-MBN Document 1-1 Filed 08/16/21 Page 1 of 3

 

40™ JUDICIAL DISTRICT COURT FOR THE PARISH OF ST. JOHN THE BAPTIST

STATE OF LOUISIANA

NO. Ted 6°7 DIMA. "

: PATRICE DAVENPORT

2 VS.

a
ge @ WALMART, INC.
8 me
> SeFILED:
z So DEPUTY CLERK
55S
= PETITION FOR DAMAGES
cr =
° —
3 N = The Petition of PATRICE DAVENPORT, a person of the full age of majority and
cok
. & =¥sident of the Parish of St. John the Baptist, State of Louisiana, with respect represents that:
23 ;
a8
or _.

Made defendant herein is:
WALMART, INC., a foreign company authorized to do and doing business in the State
of Louisiana.

II.

Defendant herein is liable and indebted unto petitioner for such damages as are
reasonable in the premises, including past and future physical pain and suffering, past and future
mental pain and suffering, past and future loss of enjoyment of life, disability to the body, past
and future medical expenses, loss of past and future earnings, loss of future eaming capacity, and

loss of consortium together with legal interest thereon from date of judicial demand until paid,

and for all costs of these proceedings, for the following to-wit:
Ti.

On or about August 13, 2020, an accident occurred in the Parish of St. John the Baptist,

State of Louisiana, where Petitioner, PATRICE DAVENPORT, was walking in the parking lot
at WALMART, INC., 1616 West Airline Highway, Laplace, Louisiana, when suddenly and
without warning she fell to the ground after stepping in a concealed hole in the asphalt. The
property at 1616 West Airline Highway, Laplace, Louisiana is owned and operated by

WALMART, INC., who was aware and/or should have been aware of the negligent and

dangerous condition.

EXHIBIT

A

 

 

 
 

 

“sy

Case 2:21-cv-01546-EEF-MBN Document 1-1 Filed 08/16/21 Page 2 of 3

X
' iON

Iv.

As a result of the above referenced accident and negligence of the defendant,
WALMART, INC., Petitioner, PATRICE DAVENPORT, was injured and is entitled to
recover such damages as are reasonable in the premises.

Vv.
Petitioner was not at fault nor was she contributorily negligent, Her injuries were caused

solely by the fault, negligence, and liability of the defendant, WALMART, INC., in the

following particulars:
a) Failure to maintain a reasonably safe place for visitors and residents;
b) Failure to take necessary measures to protect the safety of visitors and residents;
c) Failure to properly maintain, inspect and supervise premises;
d) Failure to warn visitors and residents of the dangerous nature of the premises;
e) Failure to take steps to avoid this incident; and
f) Such other acts of negligence as will be shown at trial.

VI.

Petitioner pleads the doctrine of strict liability.

Vil.

Petitioner pleads the doctrine of res ipsa loquitur.

WHEREFORE, Petitioner prays that defendants be duly cited and served with a copy of
this Petition and, after all due proceedings are had, there be a judgment rendered herein in favor
of Petitioner and against the defendant, WALMART, INC., in amounts as are reasonable in the
premises, including past and future physical pain and suffering, past and future mental pain and
suffering, past and future loss of enjoyment of life, disability to the body, past and future medical
expenses, loss of past and future earnings, loss of future earning capacity, and loss of consortium
together with legal interest thereon from date of judicial demand until paid, and for all costs of
these proceedings together with legal interest thereon from date of judicial demand, until paid, .

and for all costs of these proceedings.

Petitioner further prays for all general and equitable relief as the Court deems fit.

 

 
 

Case 2:21-cv-01546-EEF-MBN

-

PLEASE SERVE:
WALMART, INC.

 

Document 1-1 Filed 08/16/21 Page 3 of 3

-
x

pectfully submitted,
W OFFICES OF EDWARD J. WOMAC, JR.

; ASSOCIATES7LLC

p RD J. WOMAC, JR. #02195
J. BRANCH #30411

3501 Canal Street

New Orleans, LA 70119

Telephone No. (504) 486-9999

Facsimile No. (504) 488-4178

bbranch@edwardwomac.com

Through Its Registered Agent for Service of Process:

CT Corporation System
3867 Plaza Tower Drive
Baton Rouge, Louisiana 70816

 

| HEREBY CERTIFY THAT THE AB VE ANG
ATRUE AND QORRECT
RIGINAL ON F/LE AND OF

   

 
